Case 1:18-cv-00681-RJL Document 255 Filed 09/23/20 Page 1of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

AARON RICH
Plaintiff,
V. Civil Action No. 1:18-cv-00681-RJL
Hon. Richard J. Leon
EDWARD BUTOWSKY,
MATTHEW COUCH, and
AMERICA FIRST MEDIA,

Defendants F I L E D
SEP 2 3 2020

Clerk, U.S. District & Bankruptcy
Courts for the District of Columbia

 

 

- JOINT STIPULATION BETWEEN PLAINTIFF AND DEFENDANTS,
AND AMONG PLAINTIFF, DEFENDANTS, AND THIRD-PARTY ELLEN RATNER
REGARDING SCHEDULING
Plaintiff Aaron Rich by and through undersigned counsel and counsel for Defendants
Edward Butowsky and Matthew Couch (collectively “Defendants”) have met and conferred and
respectfully request the Court enter the agreement memorialized herein. See § I. Counsel for
Plaintiff and Defendants also have met and conferred with counsel for third-party Ellen Ratner and
respectfully request the Court enter the agreement memorialized herein. See § 2.
I. EXPERT DISCOVERY SCHEDULE
WHEREAS, on August 28, 2020, the Court entered an Order establishing that initial

expert reports shall be exchanged on or before September 23, 2020 and that rebuttal reports shall

be exchanged on or before October 23, 2020;
Case 1:18-cv-00681-RJL Document 255 Filed 09/23/20 Page 2 of 3

WHEREAS, on September 17, 2020, the Court held a status conference during which
counsel for Defendants requested an extension for the exchange of initial expert reports;

WHEREAS, on September 17, 2020, the Court entered an Order extending the due date
for Defendants’ initial experts reports until September 28, 2020;

IT IS HEREBY STIPULATED AND AGREED, subject to approval of the Court, that
the deadline to exchange all initial expert reports 1s extended until September 28, 2020. The
parties further stipulate and agree that the initial rebuttal reports shall be due on or before October
30, 2020.

Ul. SCHEDULE REGARDING RATNER’S MOTION TO QUASH AND DEFENDANT
BUTOWSKY’S CROSS MOTION

WHEREAS, on August 31, 2020, Ms. Ratner filed a Motion to Quash Defendants’
Subpoena For A Second Deposition And Documents, Or For Alternative Relief, Dkt. 238 (“Motion
to Quash’’);

WHEREAS, on September 14, 2020, Defendant Butowsky filed an Opposition to the
Motion to Quash (“Opposition”) and a Cross-Motion to Strike Certain Scandalous And
Impertinent Material And The Entirety of Ms. Ratner’s Rule 31 Deposition (“Cross-Motion), Dkt.
248 (collectively, “Opposition and Cross-Motion”);

WHEREAS, Defendants served the sealed version of the Opposition and Cross Motion on
Plaintiff and Ms. Ratner on September 15, 2020;

WHEREAS, the Cross-Motion was re-docketed on September 16, 2020, Dkt. 252;

WHEREAS, the Local Rules of the United States District Court of The District of
Columbia (“Local Rules”) provide for seven days to file a reply memorandum LCvR7(d) and
fourteen days to file a memorandum of points and authorities in opposition to a motion, LCvR7(b);

IT IS HEREBY STIPULATED AND AGREED, subject to approval of the Court, that

the deadline to file a reply memorandum in support of the Motion to Quash and to file

2
Case 1:18-cv-00681-RJL Document 255 Filed 09/23/20 Page 3 of 3

memorandum of points and authorities in opposition to the Cross Motion shall be set for

September 29, 2020. The parties and Ms. Ratner further stipulate that the due date to file a reply

in support of the Cross Motion shall be set for October 14, 2020.

DATED: September 18, 2020

By:4s/ Michael J. Gottlieb

MICHAEL J. GOTTLIEB (974960)
MERYL C, GOVERNSKI (1023549)
WILLKIE FARR & GALLAGHER LLP
[875 K Street NW

Washington, DC 20006

Tel: (202) 303-1000

Fax: (202) 303-2000
mgottheb@willkie.com
mgovernski@willkie.com

JOSHUA P. RILEY (. 1026900)
BOIES SCHILLER FLEXNER LLP
L401 New York Ave NW
Washington, DC 20005

Tel: (202) 237-2727

Fax: (202) 237-6131
jriley@bsfllp.com

Attorneys for Plaintiff Aaron Rich

SO ORDERED.

DATED: 7 pa. [20

By: 4s/ Eden Ouainton

EDEN P. QUAINTON, ESQ. (NY0318)
QUAINTON LAW, PLLC

1001 Avenue of the Americas, 11th Floor
New York, New York LOOLS

Telephone: (212) 813-8389

E-mail: equainton@egmail.com

Attorney for Defendants

By: 4s/ Charna E. Sherman

Charna E. Sherman, Esq.

DDC Bar No. 394467

Charna E. Sherman Law Offices Co., LP.A
3029 Prospect Ave.

Cleveland, OH 44122

Tel: 216-453-9133

Email: csherman@charnalaw.com

Counsel for Third Party Witness
Ellen Ratner

 

DISTRICT JUDGE
United States District Court for the District
of Columbia

UNITED STAT
